Title: [November 25. 1779.]
From: Adams, John
To: 


      November 25. 1779. The Wind was fair and the Weather pleasant. We had passed the Grand Bank, and found ourselves on the Easter-most Edge of it. On sounding We found Bottom in thirty fathoms of Water.
      The Captain and all his Officers and Passengers were so much alarmed at the increasing danger of the Leak and at the fatiguing Labour of all hands in keeping the Pumps in play, that it was concluded to make for one of the Western Islands as the first Friendly Land We could possibly reach: but We missed them and some day in the beginning of December 1779 We found ourselves, as was supposed within one hundred Leagues of Ferrol or at least of Corunna, to one or the other of which places We determined to direct our Course with all the Sail, the Ship could prudently bare. The Leak which kept two Pumps constantly going, having determined the Captain to put into Spain. This Resolution was a great Embarrassment to me. Whether I should travel by Land to Paris a Journey of twelve or thirteen hundred miles, or Wait for the Frigate to be examined and repaired, which might require a long time? Whether I could get Carriages, Horses, Mules or any other Animals to convey Us? What Accommodations We could get upon the Road? How I could convey the Children, and what the Expences would be? were all questions which I could not answer: nor could I find any Person on board, who was able to give me any satisfactory Information. It was said however by some that the Passage of the Pyranees was very difficult: that there was no regular Stage or Post: that We must purchase Carriages and Horses &c…. I could not help reflecting how much greater these inconveniences had been rendered, and how much more our perplexity if the rest of my Family had been with me. With Ladies and young Children and Additional Servants Male and Female We should have been in more distress on Land than at Sea.
     